                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

INRE:                                                       Chapter 11
LA PALOMA GENERATING                                        Bankr. Case No. 16-12700-JTD 1
COMP ANY LLC, et al.,                                       (Jointly Administered)

                      Debtors.

PETER KRAVITZ, solely in his capacity as the
Liquidating Trustee of the La Paloma Liquidating
Trust,
                      Appellant,                            Civ. No. 18-1759-LPS
              V.

CALIFORNIA STATE BOARD OF
EQUALIZATION,

                      Appellee.


                                       MEMORANDUM

I.     INTRODUCTION

       Pending before the Court is an appeal (D.I. 1) by Peter Kravitz, in his capacity as

liquidating trustee ("Liquidating Trustee") of the La Paloma Liquidating Trust ("Trust") from the

Bankruptcy Court's July 25, 2018 decision, In re La Paloma Generating Company, 588 B.R. 695

(Bankr. D. Del. 2018) ("Opinion"), and related order (B.D.I. 1207)2 ("Order"). The appeal stems

from litigation between Appellant and the California State Board of Equalization ("SBE")

whereby La Paloma Generating Company, LLC and its affiliated debtors ("Debtors" or "La

Paloma") sought a property tax refund for the 2012-2016 tax years (the "Tax Dispute") on




1
 The Opinion was issued by the Honorable Christopher S. Sontchi. By order dated June 12,
2019, the Chapter 11 cases were reassigned to the Honorable John T. Dorsey. (B.D.I. 1326)

2
 The docket of the Chapter 11 cases, captioned In re La Paloma Generating Co. , LLC, Case No.
16-12700-JTD (Bankr. D. Del.), is cited herein at "B.D.I. _." Appellant's appendix in support
of its opening brief (D.I. 19, 20, 21) is cited herein as "AA_."
account of real property taxes paid in connection with the Debtors' formerly-owned electric

generating facility located in Kem County, California (the "Facility").

       In connection with the Tax Dispute, the Bankruptcy Court entered its Opinion ruling on

SBE's Motion for Summary Judgment as to its Jurisdictional Defenses (B.D.I. 1040) ("Summary

Judgment Motion"), which was treated as a motion to dismiss for lack of subject matter

jurisdiction. See La Paloma, 588 B.R. at 702. In SBE' s supporting brief (B.D.I. 1043), SBE

argued that the Bankruptcy Court.had no jurisdiction to decide the Tax Dispute, based on

Eleventh Amendment sovereign immunity. (AA702) In the alternative, SBE argued that if the

Bankruptcy Court does have jurisdiction to adjudicate the Tax Dispute, then Appellant's

potential tax refund should be "capped" by operation of Section 505 of the Bankruptcy Code.

(AA703-04) In his thorough Opinion, the Honorable Judge Christopher S. Sontchi determined

that SBE is correct about its Eleventh Amendment sovereign immunity defense and,

consequently, that the Tax Dispute must be dismissed. See La Paloma, 588 B.R. at 735 . The

Opinion, however, included additional substantive rulings adverse to Appellant with respect to

aspects of the merits of the Tax Dispute. See id. at 709-16.

       Appellant moved for reconsideration of the Opinion (AA1579-1602) ("Motion for

Reconsideration") to vacate those findings, which the Bankruptcy Court denied (AA1697-98)

("Denial Order"). Appellant has timely appealed the Opinion, Order, and the Denial Order.

(D.I. 1) The merits of the appeal are fully briefed. (D.I. 18, 19, 20, 21, 22 & 23) The Court did

not hear oral argument because the facts and legal arguments are adequately presented in the

briefs and record, and the decisional process would not be significantly aided by oral argument.




                                                2
II.    BACKGROUND

       A.      The Tax Dispute

       The Tax Dispute was litigated initially in the Superior Court of the State of California,

Los Angeles County (the "Superior Court"), and later in the Bankruptcy Court. On January 3,

2017, La Paloma filed its complaint in the Superior Court, which alleges that the assessed

property values developed by SBE and used by Kem County, California ("Kem County") to

assess certain property taxes for the 2012-2016 tax years (the "Property Taxes") far exceeded the

fair market values of the Facility. (AA81-93) Accordingly, La Paloma sought an adjustment in

the assessed valuation of the Facility and a determination that the Property Taxes properly

payable to Kem County should be significantly reduced. (AA89-90)

       On December 6, 2016, the Debtors each filed a voluntary petition for relief under Chapter

11 of the Bankruptcy Code. (AAl-56) On November 6, 2017, the Bankruptcy Court entered an

order (AA479-595) (the "Confirmation Order") confirming the Debtors' Chapter 11 plan

("Plan"). On December 4, 2017, the Plan became effective. (AA596-98) In accordance with

Article VI of the Plan and paragraph 62 of the Confirmation Order, on the Plan' s effective date,

(i) a certain liquidating trust agreement was executed by the Debtors and the Liquidating Trustee

(i.e., Appellant), and (ii) certain liquidating trust assets (which included the Debtors' tax refund

claim) were deemed transferred to the Liquidating Trust. (AA453-56; AA513) In accordance

with the Plan, Appellant is the judicial substitute for the Debtors in their Chapter 11 cases.

       On March 16, 2017, the Debtors filed their Motion for Entry of an Order, Pursuant to 11

USC § 505, Determining the Taxable Value of the Facility and Debtors ' Entitlement to Related

Property Tax Refunds (AA61-94) (the "Determination Motion"). Pursuant to the Determination

Motion, the Debtors sought entry of an order providing that the Bankruptcy Court would

exercise its authority under Section 505 of the Bankruptcy Code to adjudicate the Tax Dispute

                                                  3
and Debtors' asserted entitlement to a refund of the Property Taxes, rather than the Superior

Court. (AA71) SBE objected to the Determination Motion, and Kem County filed no response.

(AA95-127) Following a hearing, the Bankruptcy Court granted the Determination Motion and

ruled that it would "exercise jurisdiction over this issue and dispute under 505" and observed that

"all the factors, 505(a) have been met, at least on a facial basis." (AAl 78) In sum, by granting

the Determination Motion, the Bankruptcy Court ruled that it, rather than the Superior Court,

would hear the Tax Dispute. (AAl 78-81 ) After the Determination Motion was granted, the

litigation in the Superior Court was stayed.

       La Paloma and SBE thereafter entered into a series of stipulated orders that were

approved by the Bankruptcy Court to govern the litigation of the Tax Dispute, including

discovery and briefing. (AA130-33 ; AA203-04; AA599-01 ; AA636-39) Pursuant to the

schedule approved by the Bankruptcy Court in certain of those orders, on January 30, 2018, SBE

filed the Summary Judgment Motion and brief in support thereof. (AA693-94; AA695-725)

Appellant opposed the Summary Judgment Motion. (AA 726-88) In its supporting brief, SBE

asserted, in the first instance, that it was entitled to an Eleventh Amendment sovereign immunity

defense that deprived the Bankruptcy Court of any jurisdiction to hear the Tax Dispute.

(AA 702) In the alternative, SBE asserted that if the Bankruptcy Court had jurisdiction to

adjudicate the Tax Dispute, then the Debtors' maximum recovery was "capped" by operation of

Section 505 of the Bankruptcy Code. (AA703-04)

       B.      The Opinion

       On March 6, 2018, the Bankruptcy Court heard oral argument on the Summary Judgment

Motion. (AA1305-1481) At the conclusion of that hearing, the Bankruptcy Court adjourned the

trial on the Tax Dispute pending issuance of a decision on the Summary Judgment Motion. La

Paloma, 588 B.R. at 704 ("As jurisdiction to hear the [Tax Dispute] is a gating issue, the Court

                                                 4
canceled the substantive trial on the [Tax Dispute] until it could issue this Opinion on SBE's

Motion.") On July 25, 2018, the Bankruptcy Court entered the Opinion and Order granting the

Summary Judgment Motion. (AA1510-75; AA1576-78)

       Following a detailed and thorough analysis of the parties' arguments, Judge Sontchi

determined that SBE is entitled to its asserted Eleventh Amendment sovereign immunity defense

and, consequently, that "the Tax Dispute must be dismissed from this court" ("Sovereign

Immunity Ruling"). La Paloma, 588 B.R. at 717-35. The Sovereign Immunity Ruling included

an "intricate dissection" clarifying the intersection of bankruptcy law and sovereign immunity. 3

The Sovereign Immunity Ruling is not at issue in this appeal.

       Instead, the subjects of this appeal are certain additional rulings adverse to Appellant with

respect to the Tax Dispute ("Section 505 Findings"), which were set forth in the context of the

Bankruptcy Court's subject matter jurisdiction analysis under Section 505 of the Bankruptcy

Code. See La Paloma, 588 B.R. at 709-16. Indeed, the Bankruptcy Court began with its subject

matter jurisdiction analysis, noting that, " [f]ollowing Third Circuit law, to the extent the non-

sovereign immunity defense can resolve SBE' s [Summary Judgment] Motion, there is no need to

address the Eleventh Amendment defense. Accordingly, this Court will first review the§ 505

statutory argument and then turn to the issue of sovereign immunity." Id. at 710. 4


3
 See In re Venoco, LLC, 596 B.R. 480, 487 (Bankr. D. Del. 2019) (quoting William Rochelle,
Editor at Large of American Bankruptcy Institute, from Mr. Rochelle's August 1, 2018 column).

4
 The Third Circuit has recognized that, to the extent a court canfully resolve a controversy
before it without having to address a constitutional argument - such as SBE' s Eleventh
Amendment defense - a court should do so. See Spicer v. Hilton, 618 F.2d 232, 239 (3d Cir.
1980) ("However, it is well established that courts have a duty to avoid passing upon a
constitutional question if the case may be disposed of on some other ground."). In this case, the
Bankruptcy Court's Section 505/Jurisdictional Findings did not dispense with the entirety of the
Tax Dispute and did not result in the Bankruptcy Court being able to avoid addressing the
Eleventh Amendment constitutional issue raised by SBE. "Given that the section 505 analysis
does not fully resolve the Tax Dispute, the Court will now consider SBE's claim of immunity
                                                  5
       Section 505 of the Bankruptcy Code provides that a bankruptcy court "may determine the

amount or legality of any tax, any fine or penalty relating to a tax, or any addition to tax, whether

or not previously assessed, whether or not paid ... ." 11 U.S.C. § 505(a)(l). However, Section

505 contains certain limitations and provides that a court may not determine:

       (B) any right of the estate to a tax refund, before the earlier of -

               (i) 120 days after the trustee properly requests such refund from the
               governmental unit from which such refund is claimed; or

               (ii) a determination by such governmental unit of such request ... .

11 U.S.C. § 505(a)(2). The Third Circuit has interpreted the "properly requests such refund"

language of Section 505 as a limitation of the bankruptcy court's jurisdiction to determine the

right to refunds: a bankruptcy court may award such refunds if they have been "properly

requested" from the governmental unit. See City of Perth Amboy v. Customer Distribution Servs.

Inc. (In re Custom Distribution Servs. Inc.), 224 F.3d 235, 243-44 (3d Cir. 2000). SBE argued

that Section 505 limits the Bankruptcy Court's subject matter jurisdiction because: (i) no

"trustee" had requested a refund (as La Paloma requested the refund prior to the Petition Date);

and (ii) La Paloma only requested $3.5 million in refunds from SBE and as such would be

capped at "such amount" properly requested (i.e., the Court could not award a higher refund than

La Paloma previously requested). See La Paloma, 588 B.R. at 711.

       The Opinion undertakes a detailed analysis of what satisfies the "properly request[ ed]"

requirement, which required the Bankruptcy Court to construe California statutes and apply state

case law. See id. at 710-16. The Opinion ultimately determined that (i) La Paloma's preliminary



from suit." Id. at 716-17. The Bankruptcy Court ultimately concluded that "SBE's sovereign
immunity defense is proper and the Tax Dispute must be dismissed from this court." La Paloma,
588 B.R. at 735. As the Bankruptcy Court's section 505 analysis did not fully resolve the
Summary Judgment Motion, the Opinion then turned to SBE's sovereign immunity argument.
See id. at 716-23.
                                                  6
opinion of value, stated on its administrative petitions for reassessment (the "Petitions") to

appeal the assessed values of the Property, placed a "cap" or limit on any potential refund that

could be obtained; and (ii) La Paloma' s agreement with the SBE staff about a reduction in value

for the Petition challenging La Paloma's assessment in 2012 constituted a failure to exhaust

administrative remedies for that year, barring any judicial review.

       On appeal, Appellant argues that " [t]he Bankruptcy Court made two erroneous

procedural rulings that, if permitted to stand, collectively reduce the potential refund sought by

Appellant from approximately $14 million to only $3 .5 million." (D.I. 18 at 32) "The first is

that La Paloma' s preliminary opinion of value, stated on the Petitions to appeal the assessed

values of the Property, ' capped' or limited any potential refund that could be obtained because

the Petitions were designated as claims for refund. The second is that La Paloma' s agreement

with the SBE staff about a reduction in value for the Petitions challenging La Paloma's

assessment in 2012 constituted a failure to exhaust administrative remedies for that year, barring

any judicial review." (Id. at 32) According to Appellant, both determinations violate California

property tax law. (Id.) "The SBE is required to assess property at its fair market value and

refund taxes on valuations in excess of that value (Rev. & Tax. Code, §§ 1096, 5144) without

limitation by taxpayer opinions of value. This is so because the amount of refund is measured by

the administrative determination (Rev. & Tax. Code,§ 5097.2) and judicial trial de nova (Rev. &

Tax. Code, § 5148)." (Id. at 32-33) "Further, exhaustion of administrative remedies, which is

governed by a ' notification standard,' is satisfied by filing a petition and obtaining a final

decision from the SBE, which requirements La Paloma met here. " (Id. at 33) (citing Sprint

Telephony v. SBE, 238 Cal. App. 4th 871 , 880-81 (2015))

       Appellant moved for limited reconsideration of the Opinion (AA1579-1602) ("Motion for

Reconsideration") to vacate the Section 505 Findings in light of the Bankruptcy Court's

                                                   7
dismissal of the Tax Dispute on sovereign immunity grounds. Following oral argument, the

Bankruptcy Court ruled from the bench and denied the Motion for Reconsideration. (Se e

AA1670-78, 10/9/18 Hr'g Tr. (bench ruling); see also AA1697-98 (denying Motion for

Reconsideration "for the reasons set forth on the record at the [October 9, 2018] Hearing")) The

Bankruptcy Court noted:

         The cases cited by the Trustee are inapposite ... they do not stand for the
         proposition argued by the Trustee, i.e., that the Court should avoid ruling on
         nonconstitutional claims when it can fully dispose of the issues on a constitutional
         basis. That said, it is true that when a court acts without authority, including lack
         of subject matter jurisdiction, its rulings are void. As such, the Court' s Section
         505 jurisdiction ruling is arguably void. That does not mean, however, that the
         Court is rendering an advisory opinion or committing manifest injustice in
         making that ruling.

         The Section 505 jurisdiction issues were fully briefed by the parties after the
         completion of discovery. Both parties submitted arguments under Section 505
         [and] the [Eleventh] Amendment. No party raised the issue before the Court
         today prior to filing the motion for reconsideration.

         The Court' s opinion is doing nothing more than offering alternative bases to
         support its disposition of the issues presented by the parties. Making such
         alternative rulings is not extraordinary, even in the context ofresolving
         constitutional or jurisdictional arguments.

         The case of Gudur v. Texas Department ofHealth[SJ .. . is directly on point and
         persuasive. While such alternative rulings may be rare in constitutional cases, the
         Trustee has not cited one case finding that do so is improper.

         To excise the Section 505 jurisdiction ruling from the Court' s opinion may lead to
         judicial inefficiency in the event an appellate court reverses this Court' s
         [Eleventh] Amendment ruling.

         . . . [I]f the Court is affirmed on the [Eleven]th Amendment ruling, the Section
         505 jurisdiction ruling may be void ....

(AA1675-77)




5
    US. ex rel. Gudur v. Tex. Dept. of Health, 2007 WL 788157 (S.D. Tex. Mar. 14, 2007).
                                                   8
       Appellant urges this Court to reverse and remand the Bankruptcy Court' s entry of the

Order, Opinion, and the Denial Order, with instructions for the Bankruptcy Court to modify the

Opinion to vacate the Jurisdictional Findings as void and/or as an impermissible advisory

opinion. (D.I. 18 at 4-5) (citing Opinion at AA1697-98) In the alternative, Appellant argues that

the Court should reverse the Bankruptcy Court on the merits of the Section 505 Findings. (Id. at

5)

III.   JURISDICTION AND ST AND ARD OF REVIEW

       The Court has jurisdiction to hear an appeal from a final judgment of the bankruptcy

court pursuant to 28 U.S.C. § 158(a)(l). In conducting its review of the issues on appeal, this

Court reviews the Bankruptcy Court' s findings of fact for clear error and exercises plenary

review over questions of law. See Am. Flint Glass Workers Union v. Anchor Resolution Corp.,

197 F.3d 76, 80 (3d Cir. 1999). The Court must "break down mixed questions oflaw and fact,

applying the appropriate standard to each component." Meridian Bank v. A/ten, 958 F.2d 1226,

1229 (3d Cir. 1992). The issues presented here are questions of law, requiring de novo review.

Am. Flint Glass, 197 F.3d at 80; In re KiOR, Inc., 567 B.R. 451 , 457 (D. Del. 2017) (district

court reviews bankruptcy court' s conclusions oflaw de novo).

IV.    DISCUSSION

       In light of the Bankruptcy Court' s finding that the Tax Dispute must be dismissed based

on the SBE' s asserted Eleventh Amendment sovereign immunity defense, the Section 505

Findings are void as a matter of law. However, the Court does not view them as part of an

improper advisory opinion and will not order them excised.

       A.      The Section 505 Findings Are Void as a Matter of Law

       Federal Rule of Civil Procedure 60(b)(4), made applicable to bankruptcy proceedings by

Federal Rule of Bankruptcy Procedure 9024, provides that "the court may relieve a party or its

                                                 9
legal representative from a final judgment, order, or proceeding [if] ... the judgment is void."

See also Oldfield v. Pueblo De Bahia Lora, S.A., 558 F.3d 1210, 1215 n. 13 (11th Cir. 2009)

("[A] judgment is void under Rule 60(b)(4) if the court that rendered it lacked jurisdiction of the

subject matter, or of the parties, or if it acted in a manner inconsistent with due process oflaw.").

Here, the Bankruptcy Court accepted SBE' s argument that it "has no jurisdiction to decide the

Tax Dispute on state sovereign immunity grounds;" consequently, the Section 505/Jurisdictional

Findings are void. See La Paloma, 588 B.R. at 701 ; see also Marshall v. Ed. of Ed. , Bergenfield,

NJ, 575 F.2d 417, 422 (3d Cir. 1978) ("A judgment may indeed be void ... if the court that

rendered it lacked jurisdiction of the subject matter or the parties or entered ' a decree which is

not within the powers granted to it by the law. "') (quoting United States v. Walker, 109 U.S . 258,

265-67 (1883)).

        In Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 577 (1999), the Supreme Court

instructed that "Li]urisdiction to resolve cases on the merits requires both authority over the

category of claim in suit (subject matter jurisdiction) and authority over the parties (personal

jurisdiction), so that the court' s decision will bind them." The Court continued, "for

Li]urisdiction is power to declare the law, and [w]ithout jurisdiction the court cannot proceed at

all in any cause." Id. (citations omitted). It follows that once the Bankruptcy Court made a

determination it lacked jurisdiction over the Tax Dispute, it was without authority to rule on the

merits of the Tax Dispute under Ruhrgas, meaning the Section 505/Jurisdictional Findings are

void.

        SBE argues that the Bankruptcy Court made the Section 505/Jurisdictional Findings in

connection with its determination of subject matter jurisdiction under Section 505, and its

decision is not void for lack of jurisdiction. (D.I. 22 at 21, 23-24) "Faced with a sovereign

immunity challenge and a subject matter jurisdiction challenge, both of which could end the

                                                  10
contested matter before it, the Bankruptcy Court properly addressed subject matter jurisdiction

first. " (Id. at 27) Because the Third Circuit has held that the limitation of section 505(a)(2)(B) is

"jurisdictional," SBE cites several cases for the unremarkable proposition that a federal court

always has the power to determine whether or not it has jurisdiction. (Id. at 24)

       However, the Opinion goes beyond such a finding to engage in statutory interpretation

and application of case law to consider, in large part, the proper outcome of the Tax Dispute.

Even though, as SBE observes, "the Bankruptcy Court never reached the merits of the tax

dispute" (D.I. 22 at 26-27), its findings - if binding and carrying the force of law - have the

impact ofreducing the Liquidating Trustee' s potential tax refund recovery from SBE and/or

Kem County from approximately $17 million to around $3 .5 million. See, e.g., La Paloma, 588

B.R. at 715 (" Although La Paloma has the right to a trial de nova in California state court and

may expand upon the record established before the Board, it would be limited to seeking

[approximately $3.5 million] before the SBE.").

       SBE further argues that "there is a relevant exception to the general requirement that

jurisdictional matters should be decided first. " (D.I. 22 at 26) " [W]here a defendant argues that

an action is barred by sovereign immunity, a federal court is not required to resolve that issue

before adjudicating the merits of the action." (Id.) (citing In re Hechinger Inv. Co. of Delaware,

Inc. 335 F.3d 243, 249 (3d Cir. 2003); United States v. SCS Bus. & Tech. Inst. , Inc. , 173 F.3d

890, 891 (D.C. Cir. 1999); Pare/la v. Ret. Bd. of the R.I Employees ' Ret. Sys., 173 F.3d 46, 53-

57 (1st Cir. 1999)) This is true but does little to advance SBE's cause. Although the Third

Circuit has stated that "a federal court is not required to resolve [the Eleventh Amendment

sovereign immunity] issue before adjudicating the merits of the action" in every case, the Third

Circuit has also recognized the general rule that " [w]hen subject matter jurisdiction is at issue, a

federal court is generally required to reach the jurisdictional question before turning to the

                                                  11
merits." Hechinger, 335 F.3d at 249. Here, because the Bankruptcy Court found that it is

without jurisdiction to adjudicate Appellant' s request for a property tax refund as to SBE based

upon the SBE's asserted Eleventh Amendment sovereign immunity defense, the Bankruptcy

Court lacked authority to make the Section 505 Findings. See also Larsen v. Senate of the

Commw. of Pa. , 152 F.3d 240,245 (3d Cir. 1998) ("A court that is without proper jurisdiction

cannot proceed at all, and must merely note the jurisdictional defect and dismiss the suit.").

        The cases cited by SBE are distinguishable because they involved nonconstitutional

merits arguments that completely resolved the controversies presented, making any analysis of

the Eleventh Amendment sovereign immunity defense wholly unnecessary. See, e.g. ,

Hechinger, 335 F.3d at 251 (dispensing with entirety of appeal based on Section l 146(c) merits

argument, thereby avoiding need to address Eleventh Amendment defense); Farella, 173 F.3d at

53 (resolving entirety of appeal on merits, without reaching Eleventh Amendment defense, and

noting, "[u]nder this circuit' s practice, we have considered it permissible to defer an Eleventh

Amendment question until after the merits were addressed, thus avoiding the Eleventh

Amendment question entirely if plaintiffs lost on the merits") (internal emphasis omitted); see

also SCS Business, 173 F.3d at 896 (resolving entirety of dispute by addressing merits and side-

stepping the Eleventh Amendment constitutional issues altogether). Here, unlike in Hechinger

or Farella, the Bankruptcy Court did not avoid addressing SBE' s Eleventh Amendment

sovereign immunity defense by taking up and fully resolving the merits of the Section 505

jurisdictional issue.

        B.      Is the Opinion an Impermissible Advisory Opinion?

        Alternatively, Appellant argues that because the Bankruptcy Court ultimately concluded

it does not have jurisdiction to adjudicate the Liquidating Trustee ' s asserted right to a property

tax refund from the SBE, the Opinion did not resolve the parties ' controversy; consequently, the

                                                  12
sections of the Opinion regarding the Section 505 Findings are advisory and, accordingly, should

be vacated. It is, of course, correct that " [f]ederal courts have no jurisdiction to render advisory

opinions." In re Lazy Days ' RV Ctr. Inc., 724 F.3d 418, 421 (3d Cir. 2013). But the Court does

not view the Bankruptcy Court to have done anything improper here.

       One key reason for the rule against advisory opinions is, as the Supreme Court has

explained, that they may too easily be the product of reckless reasoning unmoored from an

appropriately thorough and adversarial process:

       Such opinions, such advance expressions of legal judgment upon issues which
       remain unfocused because they are not pressed before the Court with that clear
       concreteness provided when a question emerges precisely framed and necessary
       for decision from a clash of adversary argument exploring every aspect of a
       multifaceted situation embracing conflicting and demanding interests, we have
       consistently refused to give.

United States v. Fruehauf, 365 U.S. 146, 157 (1961). This is not at all what occurred here. Nor

did the Bankruptcy Court improperly opine about a hypothetical set of facts. Cf Step-Saver

Data Sys., Inc. v. Wyse Tech. , 912 F.2d 643 , 649 (3d Cir. 1990) ("Construing a contract and

making law without finding the necessary facts constitutes advisory opinion writing, and that is

constitutionally forbidden. Any contest must be based on a ' real and substantial controversy

admitting of specific relief through a decree of a conclusive character, as distinguished from an

opinion advising what the law would be upon a hypothetical state of facts. " ') (internal citation

omitted)). Instead, as Chief Judge Sontchi explained, the Section 505 issues were fully briefed,

after full discovery, and then argued before him - all before any party suggested he should

abstain from reaching those issues in the event he was persuaded by SBE' s Eleventh Amendment

defense. (AA1675-77) La Paloma and the SBE have a real, concrete dispute, and all the facts

and legal arguments were fully-developed before Chief Judge Sontchi addressed them.




                                                  13
       Additionally, this Court appreciates the Bankruptcy Court' s willingness to reach the

Section 505 issues, notwithstanding its ultimate conclusion that it lacked jurisdiction to resolve

them. This approach, in an appropriate case, does foster more efficient appellate review. If, for

instance, this Court concluded that the Eleventh Amendment sovereign immunity issue was

wrongly decided, and that subject matter jurisdiction to decide the Tax Dispute does reside in

this Court, the parties could obtain an appellate decision all within the course of the instant,

single appeal, because this Court would have been able to review the Bankruptcy Court' s

findings . If, instead, Chief Judge Sontchi had entirely refrained from addressing the Section 505

issues, this Court would likely have had no option other than to remand for further proceedings

before him, in the event this Court had disagreed on the Eleventh Amendment issue. In short,

the Court agrees with SBE that the Bankruptcy Court's decision is not an advisory opinion but,

instead, "it is a ruling in the alternative addressing two jurisdictional issues that were ripe for

consideration and hotly contested based on concrete facts ." (D.I. 22 at 30)

       Finally, it is worth noting that the Bankruptcy Court also did nothing that could be

considered abusive of the parties or their resources in how it proceeded. Early in the case, SBE

failed to raise any sovereign immunity argument in opposition to La Paloma' s Determination

Motion. (AA95-127) SBE raised other arguments, including that the Bankruptcy Court' s

jurisdiction over a technical tax dispute is permissive, not mandatory, and urging the Bankruptcy

Court to permissively abstain. (AA98-101 ) SBE lost that argument (AA128-29), and

accordingly, the Bankruptcy Court issued a Stipulated Order in May 2017 holding, among other

things, "WHEREAS, the Court having jurisdiction pursuant to 28 U.S.C. § 1334 .. . this Court

may enter appropriate orders and judgments including final orders with respect to the [T]ax

[D]ispute" (AA130-33). SBE raised its sovereign immunity argument for the first time in its

Summary Judgment Motion, filed on January 30, 2018. (B.D.I. 1040) The Bankruptcy Court

                                                  14
(like any federal court) is obligated at all times to consider its jurisdiction, see Liberty Mutual

Ins. Co. v. Wetzel, 424 U.S. 737, 740 (1976), so there was nothing improper in that Court

reaching a different conclusion as to its lack of jurisdiction following further briefing and

argument. Moreover, as soon as the Bankruptcy Court heard argument on the Summary

Judgment Motion, and seemingly came to think it might, in fact, lack jurisdiction, it continued

trial until after it could resolve that motion. (B.D.I. 1111 at 110-11 (taking merits of sovereign

immunity argument under advisement); id. at 116 (recognizing "there is a complete defense to

the entire action that the Court is taking under advisement that may eliminate the action if we

were to go forward with trial"); 116-17, 134 (adjourning trial))

       For all of these reasons, the Court will deny La Paloma' s request to order that the Section

505 Findings be excised from the Opinion.

       C.      Whether Chief Judge Sontchi's Legal Rulings Are Correct on
               the Merits Is An Issue for Another Court on Another Occasion

       Because the Bankruptcy Court did not have jurisdiction, and its Section 505

determinations are void- although they do not, in this Court' s view, constitute an improper

advisory opinion - it will be for another Court on another occasion to decide whether those

findings are persuasive and correct. The effect of this Court' s holding is that Chief Judge

Sontchi' s determinations - that, in effect, the maximum refund La Paloma may obtain is

approximately $3 .5 million rather than $14 million - is not binding, on this or any other Court.

Whether his decisions are correct, and whether a Court in another proceeding will be persuaded

to make them binding and apply them, is a matter that remains open and will be decided (if at all)

by a Court with jurisdiction to do so.

       There is no question that the Opinion did not finally resolve Appellant's entitlement to a

property tax refund from SBE. If the parties want their Tax Dispute resolved, further


                                                  15
proceedings will be necessary, presumably in the California Superior Court. The Section 505

findings do not change the fact that Appellant's entitlement to a refund of the Property Taxes -

the very relief that Appellant was seeking to be adjudicated in the Bankruptcy Court - still must

be tried and adjudicated in another Court - and that Court will have to decide whether to reach

the same conclusions as Chief Judge Sontchi did.

V.     CONCLUSION

       For the foregoing reasons, the Bankruptcy Court' s Opinion' s discussion of Section 505 is

void and not binding. However, the Court is not persuaded it should Order the Bankruptcy Court

to excise this discussion from the Opinion. An appropriate Order follows.




September 19, 2019                                   HONO     LE LEONARD P. STARK
Wilmington, Delaware                                 UNITED STATES DISTRICT COURT




                                                16
